 Case 5:19-cv-00194-LLK Document 16 Filed 09/30/20 Page 1 of 5 PageID #: 1372




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                          PADUCAH DIVISION
                                  CIVIL ACTION NO. 5:19‐CV‐00194‐LLK

KASSIE JO LANE                                                                              PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                         DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Docket Number (“DN”) 14 and 15.

The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case,

with any appeal lying before the Sixth Circuit Court of Appeals. [DN 8].

        Plaintiff’s primary argument is that the decision of the Administrative Law Judge (“ALJ”) does not

give good reasons for the weight given to the medical opinion of her treating neurologist. Because the

argument is persuasive, the Court will REMAND this matter to the Commissioner for a new decision.

                             The ALJ’s decision does not give good reasons
             for the weight given to the medical opinion of Plaintiff’s treating neurologist.

        Plaintiff argues that the ALJ’s decision does not give good reasons for the weight given to the

medical opinion of her treating neurologist. [DN 14 at 9‐11].

        In November 2017, Plaintiff’s treating neurologist, William Hogancamp, M.D., completed a

standard physical assessment form. [DN 7‐9 at 1166]. Among other things, Dr. Hogancamp found that

Plaintiff’s multiple sclerosis (“MS”) limits her to sitting, standing, and walking no more than 4 hours total

in an 8‐hour workday. Id. Additionally, in an 8‐hour workday, she would frequently need to rest, recline,

or lie down to alleviate pain, fatigue, or other symptoms. Id. She can only rarely use her hands for




                                                     1
 Case 5:19-cv-00194-LLK Document 16 Filed 09/30/20 Page 2 of 5 PageID #: 1373




repetitive actions such as reaching, handling, and fingering. Id. Her MS symptoms and treatment would

likely result in routine absences from work 4 or more days a month. Id.

        Any one or all of these findings, if accepted, would preclude performance of any full‐time work

and render Plaintiff disabled. As the treating neurologist, Dr. Hogancamp’s opinion was informed by MRI

evidence showing the degree of demyelination of Plaintiff’s brain and spinal cord and the neurological

examination results, which showed, among other things, abnormal tandem walking coordination and

decreased sensation in the lower extremities bilaterally.

        Consistently with Dr. Hogancamp’s findings, Plaintiff testified that that she suffers from “daily

struggles … with fatigue,” needs “at least 12 breaks in a day,” “balance … progressively worse,” falls “at

least five or six times … in the past four months,” nerve pain (“feels like my skin is crawling at nighttime”),

spasticity, insomnia (“I can’t actually sleep because I can’t make my body be still”), restless leg syndrome

(spasms and jerking after an hour of sitting), and “hard time with just my fingers, making them work.”

[DN 7‐2 at 47‐51, 59‐60].

        In stark contrast to Dr. Hogancamp’s findings and Plaintiff’s testimony, the ALJ found that Plaintiff

has a residual functional capacity (“RFC”) to perform light work. [DN 7‐2 at 21]. Light work requires a

good ability to stand/walk and good use of the upper extremities. The full range of light work requires

standing or walking, off and on, for a total of approximately 6 hours of an 8‐hour workday, with sitting

occurring intermittently during the remaining time. Social Security Ruling (SSR) 83‐10, 1983 WL 31251, at

*5. Unskilled, light jobs generally require gross use of the arms and hands to grasp, hold, and turn objects

(but do not require fine use of the fingers, which is associated with sedentary work). Id. at *6; SSR 83‐14,

1983 WL 31254, at *4. Additionally, the ALJ found that Plaintiff can frequently climb ramps and stairs,

balance, kneel, stoop, crouch, crawl, handle, finger, and feel bilaterally with the upper extremities. [DN

7‐2 at 21].




                                                      2
 Case 5:19-cv-00194-LLK Document 16 Filed 09/30/20 Page 3 of 5 PageID #: 1374




        A treating physician’s medical opinion is entitled to controlling weight if it is “well‐supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2). Even if it is not entitled to controlling

weight, a treating physician’s medical opinion may be entitled to greater weight than any other opinion

in the record. Hence, when (as here), an ALJ does not give the treating physician's medical opinion

controlling weight, the ALJ must give good reasons for the weight given the opinion in light of several

regulatory factors, including the length of the treatment relationship and the frequency of examination,

the nature and extent of the treatment relationship, supportability of the opinion, consistency of the

opinion with the record as a whole, and any specialization of the treating physician. 20 C.F.R. §

404.1527(c)(2)‐(6). The ALJ is required to “always give good reasons in [the] notice of determination or

decision for the weight” given the treating physician’s opinion. 20 C.F.R. § 404.1527(c)(2); see also Soc.

Sec. Rul. 96‐8p, 1996 WL 374184, at *7 (“If the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.”). These reasons must be specific

in order to “make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source's medical opinion and the reasons for that weight.” Soc. Sec. Rul. 96‐2p, 1996 WL 374188, at *5.

        The ALJ’s decision does not give good reasons for finding that Plaintiff can stand/walk 6 hours per

8‐hour workday as required to perform light work and can frequently climb ramps and stairs, balance,

kneel, stoop, crouch, crawl, handle, finger, and feel bilaterally with the upper extremities, [DN 7‐2 at 21],

notwithstanding Dr. Hogancamp’s opinion and Plaintiff’s testimony, which would preclude these

activities. The ALJ merely concluded that Dr. Hogancamp’s opinion is entitled to “partial weight,” [DN 7‐

2 at 26], because the objective medical evidence does not “fully support” his opinion:

        The objective medical evidence largely shows stable normal functioning upon neurological
        examinations save for abnormal tandem walking coordination and decreased sensation in the
        lower extremities bilaterally secondary to her multiple sclerosis. Her facial movements were
        symmetrical and normal, and her speech was precise. Her extremity strength was normal in both
        uppers and lowers. Her deep tendon reflexes were intact and symmetrical, and her rapid


                                                     3
 Case 5:19-cv-00194-LLK Document 16 Filed 09/30/20 Page 4 of 5 PageID #: 1375




        alternating movements were unimpaired. She performed finger‐to‐nose testing well, without
        dysmetria. Her gait was normal. Examination of the extremities revealed normal findings.

[DN 7‐2 at 26]. “For a medical opinion to be well‐supported by medically acceptable clinical and laboratory

diagnostic techniques, it is not necessary that the opinion be fully supported by such evidence.” Social

Security Ruling (“SSR”) 96‐2p, 1996 WL 374188 at *2. The ALJ did not mention or analyze the factors set

forth at 20 C.F.R. § 404.1527(c)(2)‐(6).

        As a neurologist, Dr. Hogancamp was in the position to offer the best estimation of Plaintiff’s

functional limitations based on the degree of demyelination of Plaintiff’s brain and spinal cord and

neurological examination results. The ALJ merely identified select findings and characterized them as

“stable,” “normal,” and “symmetrical.” As in Hargett v. Comm’r of Soc. Sec., the ALJ gave “partial weight”

to the treating physician’s medical opinion, with no “effort to identify the specific discrepancies and to

explain why it is the treating physician's conclusion that gets the short end of the stick.” 964 F.3d 546,

552 (6th Cir. 2020).

     Upon remand, the ALJ should also reconsider the severity of Plaintiff’s mental impairments.

        The ALJ found that Plaintiff’s “medically determinable mental impairments of generalized anxiety

considered singly and in combination, do not cause more than minimal limitation in the claimant’s ability

to perform basic mental work activities and are therefore non‐severe.” [DN 7‐2 at 18]. Plaintiff’s argues

that the ALJ did not give good reasons in support of this finding. [DN 14 at 2].

        Plaintiff takes Prozac (fluoxetine) for depression and premenstrual dysphoric disorder (“PMDD”).

[DN 7‐2 at 18, 39, 53]. Additionally, she testified that she suffers from mental impairments related to her

MS, including cognitive decline, “brain fog,” “not being able to remember or hold on conversations or

remember people and their words,” “I can’t remember anything unless I write it down,” problems staying

on task, and depression, anxiety, and anger related to these issues. [DN 7‐2 at 46‐47, 60].

        In June 2016, Plaintiff was examined at the request of the Commissioner by licensed clinical

psychologist Sarah P. Kerrick, Psy.D., who offered a Mental Status Evaluation Report. [DN 7‐8 at 871‐76].

                                                     4
    Case 5:19-cv-00194-LLK Document 16 Filed 09/30/20 Page 5 of 5 PageID #: 1376




Plaintiff told Dr. Kerrick that her PMDD had “ruined several relationships” and that she had suicidal

thoughts after she received her MS diagnosis, but she started praying and felt she got confirmation that

she should be alive. Id. at 872. Dr. Kerrick diagnosed generalized anxiety disorder, PMDD (by history),

and situational specific phobia (avoidance of driving due to eye impairment / Coats’ disease), and found,

among other things, that Plaintiff would be markedly limited in her ability to tolerate stress and pressure

of day‐to‐day employment. Id. at 875.

         Because Plaintiff’s mental impairments are intertwined with her MS and this opinion has already

concluded that a remand is required for the ALJ to reconsider the severity of Plaintiff’s MS (in light of the

treating neurologist’s medical opinion), there is no valid reason why, upon remand, the ALJ should not

also reconsider the severity of Plaintiff’s mental impairments.1

                                                         Order

         Therefore, this matter is hereby REMANDED to the Commissioner for a new decision and any

further proceedings deemed necessary and appropriate by the Commissioner.


               September 29, 2020




1
  At age 8, Plaintiff got a virus in her left optic nerve, and she suffers from Coats' disease. [DN 14 at 2]. There is no
indication Plaintiff’s Coats’ disease is related to her MS. Coats’ disease is a disease of the retinal blood vessels, which
can be quite variable in its effect on vision. Burke v. Miami‐Dade Cty., No. 16‐25190‐CIV, 2017 WL 4119625, at *1
(S.D. Fla. Sept. 18, 2017). Many patients with Coats' disease have minimal visual problems but, in some individuals,
it can cause severe retinal damage leading to blindness. Id. Plaintiff has 20/20 vision in her right eye and vision in
her left eye that fluctuates between 20/200 and 20/60. [DN 7‐2 at 25]. The ALJ found that Plaintiff “cannot have
exposure to unprotected heights or hazards such as moving machinery [and] must avoid driving at night [and] should
not be required to use her peripheral vision on the left.” [DN 7‐2 at 22]. Plaintiff’s argument that the ALJ erred in
evaluating her Coats’ disease is unpersuasive because she identifies no evidence, which the ALJ was required to
accept, of an additional, vocationally significant visual limitation.

                                                            5
